
	

114 HR 4836 IH: To require the United States to oppose the provision by the International Monetary Fund of a loan to a country whose public debt is not likely to be sustainable in the medium term, and for other purposes.
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4836
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Huizenga of Michigan introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the United States to oppose the provision by the International Monetary Fund of a loan
			 to a country whose public debt is not likely to be sustainable in the
			 medium term, and for other purposes.
	
	
		1.Opposition of the United States to International Monetary Fund loan to a country whose public debt
 is not likely to be sustainable in the medium termSection 68(a) of the Bretton Woods Agreements Act (22 U.S.C. 286tt(a)) is amended— (1)in paragraph (2), by inserting after the comma the following: or a staff analytical report of the Fund states that there is not a high probability that the public debt of the country is sustainable in the medium term,; and
 (2)by adding at the end the following:  (3)Presidential waiver authorityThe President of the United States may waive paragraph (2) if the President provides a written certification to the Committees on Financial Services and on Foreign Affairs of the House of Representatives and the Committees on Foreign Relations and on Banking, Housing, and Urban Affairs of the Senate that the waiver is important to the national security interest of the United States, and includes with the certification a written statement of the reasons therefor..
			
